Court of Appeals
                             First District of Texas
                                     BILL OF COSTS

                                      No. 01-11-01065-CV

                                   Allstate Insurance Company

                                              v.

 Anne ("Amy") and Michael Spellings, Mason's Mill and Lumber Co., Inc., Jesse Leon, Mackenzie
        Patrick Davis, Mason Spellings, Robert Grant Clay and Escalante's Mexican Grille

             NO. 1051824A IN THE 281ST DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE          CHARGES            PAID/DUE              STATUS            PAID BY
  E-TXGOV FEE             $5.00           09/12/2012            E-PAID               ANT
     MT FEE               $15.00          09/12/2012            E-PAID               ANT
     MT FEE               $10.00          09/01/2012            E-PAID               ANT
  E-TXGOV FEE             $5.00           09/01/2012            E-PAID               ANT
     MT FEE               $15.00          08/13/2012            E-PAID               ANT
  E-TXGOV FEE             $4.00           08/13/2012            E-PAID               ANT
     MT FEE               $10.00          07/09/2012            E-PAID               ANT
  E-TXGOV FEE             $4.00           07/09/2012            E-PAID               ANT
SUPP CLK RECORD           $12.00          05/08/2012             PAID                ANT
     MT FEE               $10.00          04/18/2012            E-PAID               ANT
  E-TXGOV FEE             $10.00          02/24/2012             PAID                APE
  E-TXGOV FEE             $10.00          02/14/2012            E-PAID               APE
  E-TXGOV FEE             $10.00          02/14/2012            E-PAID               APE
  E-TXGOV FEE             $10.00          01/18/2012            E-PAID               ANT
  CLK RECORD             $544.00          12/16/2011             PAID                ANT
      FILING                $175.00           12/13/2011               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $849.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this February 6, 2015.